          Case 1:20-cv-00724-DAD-SKO Document 11 Filed 08/21/20 Page 1 of 2


 1

 2

 3

 4

 5

 6

 7

 8
                        UNITED STATES DISTRICT COURT
 9
                               EASTERN DISTRICT OF CALIFORNIA
10

11   DAVID TRINIDAD GONZALEZ,                            Case No. 1:20-cv-00724-DAD-SKO-HC
12                  Petitioner,                          ORDER DISCHARGING ORDER TO
                                                         SHOW CAUSE
13           v.
14   CIOLLI, Warden,
15                  Respondent.
16

17         Petitioner is a federal prisoner proceeding pro se and in forma pauperis with a petition for

18 writ of habeas corpus pursuant to 28 U.S.C. § 2241. On May 22, 2020, Petitioner filed the instant

19 habeas petition. (Doc. 1.) He is currently in the custody of the Bureau of Prisons at the United
20 States Penitentiary located in Atwater, California.

21          On May 28, 2020, a Scheduling Order was issued in this case directing the parties to file

22 a completed consent/decline form within thirty (30) days of the date of service of the order. (Doc.

23 4.) Respondent was also directed to file a response to the petition within sixty (60) days of the

24 date of service of the order. More than sixty (60) days have passed without Respondent having

25 complied with the court orders.

26          Local Rule 11-110 provides: “Failure of counsel or of a party to comply with these Rules

27 or with any order of the Court may be grounds for imposition by the Court of any and all sanctions

28 authorized by statute or Rule or within the inherent power of the Court.”


                                                    1
          Case 1:20-cv-00724-DAD-SKO Document 11 Filed 08/21/20 Page 2 of 2


 1           Accordingly, on August 4, 2020, the Court issued an order directing Respondent to show

 2 cause why sanctions should not be imposed for failing to comply with a court order. (Doc. 8.)

 3 On August 18, 2020, United States Attorney Michelle Rodriguez joined the matter as attorney of

 4 record for Respondent. (Doc. 9.) On August 19, 2020, Respondent filed a response to the order

 5 to show cause. (Doc. 9.) Counsel for Respondent states that she, with the assistance of colleagues

 6 at the United States Attorney’s Office, investigated and examined the reasons why Respondent

 7 failed to comply with the Court’s order. Counsel for Respondent states the legal assistant

 8 responsible for managing the incoming § 2241 ECF account for the Eastern District was partially

 9 out of the office due to a family emergency. Counsel further states the legal assistant teleworks

10 from home due to the Covid-19 emergency and has experienced sporadic internet connectivity.

11 Counsel submits that the failure to respond was administrative and mechanical in nature, and

12 wholly unintentional. Having considered Respondent’s response, the Court finds sanctions are

13 not warranted in this instance. Given the current Covid-19 emergency, such issues are

14 understandable and not unusual. The Court further acknowledges and appreciates the promptness

15 in which the response was filed once the errors were discovered.

16                                              ORDER

17          Based on the foregoing, the August 4, 2020, order to show cause is HEREBY

18 DISCHARGED.

19
     IT IS SO ORDERED.
20

21 Dated:     August 21, 2020                                  /s/   Sheila K. Oberto            .
                                                       UNITED STATES MAGISTRATE JUDGE
22

23

24

25

26
27

28


                                                   2
